Citation Nr: 0427139	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  03-33 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased evaluation for service-connected 
hemolytic anemia, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from February 1944 to November 
1945.  This appeal arises from an October 2002 rating 
decision by the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans' Affairs which continued a 
noncompensable evaluation for service-connected hemolytic 
anemia.  In February 2004, the Board received a motion, 
submitted by the veteran's representative, to advance this 
case on the Board's docket.  The motion to advance the appeal 
was granted.  Accordingly, the Board will proceed without 
delay.  In March 2004, the RO remanded the claim for further 
development, including a VA examination.  The case has now 
been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The veteran's service-connected hemolytic anemia is not more 
than mild; hemoglobin is more than 10 gm/100ml, and 
medication is not required for control.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service-connected hemolytic anemia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.20, 4.31, 4.117, Diagnostic Code 7716 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 2002 and October 2003 rating 
decisions that the evidence did not show that the criteria 
had been met for a compensable evaluation for hemolytic 
anemia.  This notice also informed the appellant of the 
reasons and bases for the RO's decision.  In November 2001, 
the veteran received notice of the VCAA and a description of 
what the evidence must show to establish entitlement to 
service connection for hemolytic anemia.  Although the letter 
only referenced a claim for service connection, the letter 
explained to the veteran that VA would obtain government 
records and would make reasonable efforts to help him get 
other evidence necessary to support his claim, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records. In addition, the 
veteran received statements of the case and a subsequent VCAA 
notice which further described the standard for adjudicating 
his claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the RO 
decision, the VCAA letters, and SOCs sent to the appellant 
notified him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in October 
2002, after the veteran received VCAA notice in November 
2001.   The RO's November 2001 letter also notified the 
veteran of VA's duty to develop his claim pursuant to the 
VCAA's provisions, to include the duties to develop for 
"such things as medical records, employment records, or 
records from other Federal agencies" and "evidence 
necessary to support your claim."  This VCAA notice, 
combined with the statements of the case, clearly complies 
with the section 5103 content requirements, to include 38 
C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the RO obtained the veteran's 
treatment records from VA and private medical facilities.  
Finally, the veteran has been afforded VA examinations 
addressing the disability in issue.  Therefore, a remand for 
an opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


II. Increased Rating

The veteran argues that an increased rating is warranted for 
his hemolytic anemia.  He asserts that he has symptoms that 
include dizzy spells, muscle weakness, and cold intolerance.  

The veteran's service medical records reflect that in January 
and July through August, 1945, the veteran was hospitalized 
for anemia.  The veteran's retirement examination, dated 
August 1945, shows that the veteran was diagnosed with 
hemolytic anemia, cause undetermined.  In November 1945, the 
veteran reverted to an inactive status due to physical 
disability.  He was granted service connection for hemolytic 
anemia, rated as analogous to cirrhosis of the liver with 
jaundice, at 10 percent disabling.

In May 1947, the veteran underwent a VA examination which 
showed that his blood was normal.  All laboratory tests 
showed negative findings.  As a result, the veteran's 
disability rating was decreased to noncompensable beginning 
in November 1947.

Post-service, the veteran's medical records show a laboratory 
results from the Sarasota Memorial Hospital dated September 
2000, indicating low RBC, hemoglobin, and hematocrit.  A 
progress note from September 2000 also shows the veteran had 
anemia.  In October 2000, it was noted that the veteran had 
anemia and symptoms including easy bruising.  In November 
2001, the RO received a letter from the veteran's 
hematologist stating that he had treatment records from 
December 1999 showing the veteran had mild anemia and 
thrombocytopenia, most likely due to myelodysplastic 
syndrome.  In January 2002, the same doctor wrote to the RO 
stating that he felt the veteran's anemia had been ongoing 
since 1945 and his prognosis appeared favorable.

In September 2002, the veteran underwent a VA examination.  
He complained of symptoms including lightheadedness, easy 
fatigability, weakness, numbness in the extremities, and 
shortness of breath.  The examiner diagnosed the veteran with 
anemia with peripheral neuropathy but noted he had not been 
treated with medication for it, he had never had a bone 
marrow transplant, and he had never been hospitalized for 
anemia.  In November 2002, the veteran's private physician 
also reported that he had anemia as well as peripheral 
neuropathy.

The claims file also contains progress notes from Dr. Culp, 
dated December 1999 to March 2002, showing treatment for 
hypertension and a cardiac condition.  In March 2003, Dr. 
Culp wrote to the RO stating that the veteran's anemia 
impacted his cardiac care because the veteran was treated 
with anticoagulants for his heart condition and this 
presented a low risk of potential bleeding.

In September 2003, the veteran claimed an increased rating.  
He wrote that he had frequent dizzy spells and severe 
muscular weakness which the veteran felt resulted from 
"diminished oxygen to [his] cranial area induced by [his] 
anemia."   
Finally, in March 2004, the veteran underwent another VA 
examination in which he reported symptoms such as fatigue, 
numbness, and intolerance to cold.  He also showed the 
examiner two bruises- one on each arm.  The examiner noted 
that although the veteran is on an iron-rich diet, he is not 
taking iron supplements or any medication for his anemia.  
Furthermore, he has never been hospitalized or had blood 
transfusions for his anemia.  While the veteran reported that 
his hemoglobin had been as low as 10, the examiner noted that 
his most recent hemoglobin readings were 13.4 and 12.1 and 
his hematocrit levels were 39.8 and 35.6.  The examiner 
concluded that the veteran had chronic mild anemia.  He found 
no evidence of hemolysis, so the examiner opined that the 
veteran did not have hemolytic anemia, but rather anemia due 
to chronic renal failure and thyroid conditions.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

The severity of diseases of the hemic and lymphatic systems 
are ascertained, for VA rating purposes, by application of 
the criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.117.  Hemolytic anemia is not a 
listed condition under the Diagnostic Code.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin. 38 
C.F.R. § 4.20.

The RO has rated the veteran's hemolytic anemia as 
noncompensable under Diagnostic Code 7716 for aplastic 
anemia.  Under this Diagnostic Code, a 10 percent rating is 
warranted for anemia requiring continuous medication for 
control; a 30 percent rating is warranted for anemia 
requiring transfusion of platelets or red cells at least once 
per year but less than once every three months, or; 
infections recurring at least once per year but less than 
once every three months; a 60 percent rating is warranted for 
anemia requiring transfusion of platelets or red cells at 
least once every three months, or; infections recurring at 
least once every three months; a 100 percent rating is 
warranted for anemia requiring a bone marrow transplant, or; 
requiring transfusion of platelets or red cells at least once 
every six weeks, or; infections recurring at least once every 
six weeks.  38 C.F.R. § 4.117, DC 7716.  In every instance, 
where the schedule does not provide for a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
will be assigned when the requirements for a compensable 
evaluation are not shown.  38 C.F.R. § 4.31.

As for the possibility of a higher rating under another 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board will also consider whether the veteran may 
be entitled to a compensable rating under 38 C.F.R. § 4.117, 
Diagnostic Code 7700, anemia, hypochromic-microcytic and 
megaloblastic, such as iron- deficiency and pernicious 
anemia.  Where hemoglobin is 10gm/100ml or less and 
asymptomatic, a noncompensable a noncompensable rating may be 
assigned. A 10 percent rating may be assigned where 
hemoglobin is 10gm/100ml or less, with findings such as 
weakness, easy fatigability or headaches. A 30 percent rating 
may be assigned where hemoglobin is 8gm/100ml or less, with 
findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath. A 70 percent rating 
may be assigned where hemoglobin is 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months). A 100 percent evaluation 
may be assigned where hemoglobin is 5 gm/100 ml or less, with 
findings such as high output congestive heart failure or 
dyspnea at rest. Complications of pernicious anemia, such as 
dementia or peripheral neuropathy, are to be evaluated 
separately. 38 C.F.R. § 4.117, Note following Diagnostic Code 
7700.

The medical evidence of record demonstrates that the 
veteran's hemolytic anemia does not require medication to 
control, nor has it ever required hospitalization or a blood 
transfusion.  Therefore, an increased compensable rating is 
not warranted under Diagnostic Code 7716.

Moreover, the veteran has been diagnosed with hemolytic 
anemia, not hypochromic-microcytic anemia.  However, even 
under this analogous rating, the veteran's disability does 
not warrant a compensable rating.  Although the veteran 
complains of weakness and easy fatigueability, there is no 
medical evidence to support his claim that his hemoglobin 
occasionally fluctuates to 10gm/100ml.  Furthermore, the 
veteran's peripheral neuropathy has been found to be non-
service connected.  Therefore, an increased compensable 
rating is not warranted under Diagnostic Code 7700.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

A compensable rating for hemolytic anemia is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



